.El Juez Asociado Señor De Jesús
emitió la opinión del tribunal.
El fiscal de este tribunal, con fecha 2 de diciembre del año pasado, radicó una moción solicitando que se desestime el recurso por el fundamento de que el apelante radicó su escrito de apelación el 30 de enero de 1940 y a la fecha en que se radicó la expresada moción, aun no había presentado en este tribunal la transcripción de evidencia ni practicado diligencia alguna para formalizar el recurso, conforme re-sulta de la certificación de 30 de agosto último expedida por el Secretario de la Corte de Distrito de San Juan. Hallán-dose pendiente dicha moción, el 9 de enero del corriente año el acusado radicó la transcripción de evidencia, y señalada la vista de la moción para desestimar, radicó un alegato in-teresando se deniegue la moción del fiscal.
La mera tardanza en la elevación de la transcripción de evidencia, sin causa justificada, sería suficiente para que hubiésemos considerado abandonado el recurso, pero tratán-dose de un caso en que el apelante no está representado por abogado en este tribunal, hemos examinado los autos y la transcripción de evidencia, y de ellos resulta que la apelación es claramente frívola, pues la. prueba sostiene todas y cada una de las alegaciones de la acusación, sin que se hayan co-metido los dos errores que señala el apelante en su alegato.

En tal virtud, procede declarar con lugar la moción del fiscal■ de 'este tribunal radicada en 2 de diciembre último, y en su consecuencia desestimar el recurso por abandono.